fog “LO
“ AQ245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; Page 1 of 1

UNITED STATES DISTRICT COURT _
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Adan Flores-Sanchez Case Number: 3:19-mj-22579
Mayra L Garcia

 

Defendant's Attorney

REGISTRATION NO. 86117298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

L.] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[] The defendant has been found not guilty on count(s)
L1 Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

TIME SERVED CO]. days

Assessment: $10 WAIVED & Fine: WAIVED

5 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay-restitution, the defendant shall notify the court and
United States Attorney ¢ of any material change in the defendant's economic circumstances.

Thursday, June 27, 2019
Date of Imposition of Sentence

/uh f Abd | .
Received / fs lel (athe | #4 selon bey

DUSM | HONORABLE JACQUELINESS. CORLEY
: ED STATES MAGISTRATE JUDGE

 

 

~ Clerk’s Office Copy 7 3:19-mj-22579

 
